1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                       ***

6
      GREGORY MAY,
7
                           Plaintiff,
8                                                          2:19-cv-00161-RFB-VCF
      vs.                                                  ORDER
9     SCOTT MATTINSON, et al.,
10                          Defendants.

11

12          Before the court are the following motions:
13          1. Motion for Extension of Time to file First Amended Complaint via Pro Bono Counsel (ECF No.
14   25),
15          2. Defendants’ Motion for Screening Order and Request for Extension of Time to File Answer or
16   Response to First Amended Complaint (ECF Nos. 26 & 27).
17          Under LR 7-2(d), the failure of an opposing party to file points and authorities in response to any
18   motion, except a motion under Fed. R. Civ. P. 56 or a motion for attorney’s fees, constitutes a consent to
19   the granting of the motion. No opposition has been filed to the Motion for Extension of Time to file First
20   Amended Complaint via Pro Bono Counsel (ECF No. 25). It would seem as though Defendants have
21   consented to the granting of ECF No. 25.
22          Accordingly,
23          IT IS HEREBY ORDERED that the Motion for Extension of Time to file First Amended
24   Complaint via Pro Bono Counsel (ECF No. 25) is GRANTED.
25
1           IT IS FURTHER ORDERED that a hearing on Defendants’ Motion for Screening Order and

2    Request for Extension of Time to File Answer or Response to First Amended Complaint (ECF Nos. 26 &

3    27) is scheduled for 1:00 PM, July 29, 2019, in Courtroom 3D.

4           DATED this 11th day of July, 2019.
                                                               _________________________
5                                                              CAM FERENBACH
                                                               UNITED STATES MAGISTRATE JUDGE
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
